Case 8:18-cv-02869-VMC-CPT Document 165-3 Filed 01/13/20 Page 1 of 1 PageID 3557



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

  CAYMAN SECURITIES CLEARING
  AND TRADING LTD; THE HURRY
  FAMILY REVOCABLE TRUST;
  SCOTTSDALE CAPITAL ADVISORS
  CORPORATION; and ALPINE SECURITIES
  CORPORATION,
                                                                CASE NO.: 8:18cv2869-T-33CPT
           Plaintiffs,


  vs.

  CHRISTOPHER FRANKEL,

        Defendant.
  ____________________________________/

                                   PLAINTIFFS’ WITNESS LIST

           Plaintiffs, Cayman Securities Clearing and Trading, LTD, the Hurry Family Revocable

  Trust, Scottsdale Capital Advisors, and Alpine Securities Corporation, by their undersigned

  counsel submit the following list of potential trial witnesses:

        1. John J. Hurry                                    8. Christopher R. Doubek

        2. D. Michael Cruz                                  9. Vision Financial Markets

        3. James Kelley                                     10. Randall Jones

        4. Christopher Frankel                              11. Craig Gantar

        5. Jeffrey Sime                                     12. David Brant

        6. John Busacca                                     13. Ziv Investment Company

        7. Koonce Securities




  {00105638;1}
